Metcalf, J.
Upon the authorities cited for the defendants, and upon many others, the statements and declaration contained in the application for insurance, and referred to in the policy, were warranties; and if any of them, whether material or immaterial to the risk, were untrue, either from design, mistake or ignorance, the plaintiffs cannot recover. In their application, they agreed, in terms, that the answers given to the questions propounded to them, and the accompanying statements and declarations, should be the basis of the policy, and that if the same were not in all respects true, and correctly stated, the policy should be void. And it was moreover stated in the policy itself, that it was understood and agreed to be the true intent and meaning thereof, that if the answers and declaration made by the assured, and on the faith of which the policy was declared to be made, should “ be found in any respect untrue,” the policy should be null and void. The jury having found that some of those answers were untrue, and no motion being made to set aside the verdict as against the evidence, there is an end of the plaintiffs’ case. Exceptions overruled.